DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  With respect to claim 1, the applicant claims “based at least in part in the pattern and on the measured three points on the object”, the examiner recommends changing it to “based at least in part on the pattern and on the measured three points on the object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant recites the limitation “transforming a pattern into a frame of reference of the object”. It is not clear to the examiner what the applicant is trying to convey with that limitation. The term “pattern” is vague and ill-defined because it is not clear what a pattern is and what kind of transformation is being performed, which renders the claim indefinite.
With respect to claim 9, the applicant recites the term “type”. It is not clear to the examiner what the applicant is trying to convey. Accordingly, the claim is indefinite.
With respect to claim 9, the applicant recites the limitation “the aspect of the surface of the object comprises an amount and/or type of work to be performed at a 
 Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzler et al US 2014/0046589 A1 (hence Metzler).
In re claim 1, Metzler discloses a measuring system for determining 3D coordinates of measurements points on an object surface and teaches the following:
A method comprising: providing a tracker (Fig.2, #30 and Paragraph 0112), an unmanned aerial vehicle (UAV) (Fig.2, #20 and Paragraph 0112) having onboard a six degree-of-freedom (six-DOF) projector (Fig.2, #21, and Paragraphs 0065 and 0112), and one or more processors; tracking a retroreflector of the six-DOF projector with a beam of light from the tracker (Fig.2, #23 and Paragraphs 0031 and 0112); measuring six degrees-of-freedom of the six-DOF projector with the tracker (Paragraphs 0007, 0070-0071, and 0118); measuring three-dimensional (3D) coordinates of three points on an object (Paragraphs 0020-0021 and 0034); with the one or more processors, transforming a pattern into a frame of reference of the object based at least in part in the pattern and on the measured three points on the object (Paragraphs 0035, 0044, 0071 and 0077-0078); with the six-DOF projector, projecting the transformed pattern onto the object; and storing the transformed pattern (Paragraph 0111)
In re claim 2, Metzler teaches the following:
wherein tracker is located on or near the ground (Fig.3 and Paragraph 0118)
In re claim 3, Metzler teaches the following:
wherein the tracker is selected from the group consisting of a laser tracker and a camera bar (Fig.3, #30a, #30b, and Paragraph 0118)
In re claim 4, Metzler teaches the following:
wherein the laser tracker or camera bar is configured to measure six degrees of freedom of the six-DOF projector (Paragraphs 0070-0071)
In re claim 5, Metzler teaches the following:
controlling a flight path of the UAV via a control device in response to the measured six degrees of freedom of the six- DOF projector (Paragraph 0079)
In re claim 6, Metzler teaches the following:
wherein the sensed six degrees of freedom of the six-DOF projector include the position and orientation of the six-DOF projector (Paragraphs 0070-0071)
In re claim 7, Metzler teaches the following:
wherein the transformed pattern comprises information relating to an aspect of a surface of the object (Paragraphs 0007, 0020)
In re claim 8, Metzler teaches the following:
wherein the aspect of the surface of the object comprises an amount of deviation between a desired value of at least one dimension of the object surface and an actual value of the at least one dimension of the object surface (Paragraphs 0003, 0041)
In re claim 9, Metzler teaches the following:
wherein the aspect of the surface of the object comprises an amount and/or type of work to be performed at a particular location on the surface of the object (Paragraph 0041)
In re claim 10, Metzler teaches the following:
wherein the pattern projected by the projector is communicated to the projector from a location apart from the unmanned aerial vehicle (Paragraphs 0115 and 0117)
In re claim 11, Metzler teaches the following:
a scanning device selected from the group consisting of a triangulation scanner, a line scanner, a laser line probe, an area scanner, a pattern scanner, a structured light scanner, a time-of-flight scanner, a 2D camera, and a 3D camera (Paragraph 0034)
In re claim 12, Metzler teaches the following:
wherein the unmanned aerial vehicle is selected from the group consisting of a drone, a helicopter, a quadcopter, and an octocopter (Fig.3, #20, and Paragraph 0112)
In re claim 13, Metzler teaches the following:
wherein the transformed pattern indicates components of the object that are not visible (Abstract “inner scanning”)
In re claim 14, Metzler teaches the following:
wherein the transformed pattern indicates components hidden by a surface of the object upon which the transformed pattern is projected (Paragraph 0095)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rieker et al US 2019/0170900 A1 discloses tracking a retroreflector of a UAV while the UAV flies through a geographic area, to set a direction of the transmitting of an optical beam to the retroreflector.
Ohtomo et al US 2014/0240498 A1 discloses an aerial photographing system with a camera for photogrammetry installed on a small type flying vehicle comprising a retro-reflector tilting integrally with the camera, being set in a known relation with the camera and used as an object to be measured, and a total station for tracking the retro-reflector and for measuring position of the retro-reflector.
Chornenky US 2015/0254861 A1 discloses an apparatus including a first device including light sources that are configured to project one or more references onto a surface, a second device including a camera that is configured to capture an image of the one or more projected references and is further configured to capture an image of at least a portion of the surface and/or an object disposed thereon or there within and a processing unit is operatively coupled to at least one of the first and second devices and configured to receive and process all images so as to determine an information about the at least portion of the surface and/or the object or objects disposed at least one of on, within and adjacent the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669